Case 1:19-cv-00940-PLM-PJG ECF No. 97, PageID.933 Filed 03/25/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                           Case No. 1:19-cv-00940
-vs-
                                           Hon. Paul L. Maloney
                                           Magistrate Judge Phillip J. Green
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (P24323)                   ROSATI SCHULTZ JOPPICH
ADAM C. STURDIVANT (P72285)                & AMTSBUECHLER PC
DREW, COOPER & ANDING                      LAURA       S.    AMTSBUECHLER
Attorneys for Plaintiff                    (P36972)
80 Ottawa Avenue, NW, Suite 200            MELANIE M. HESANO (P82519)
Grand Rapids, MI 49503                     Attorneys for Defendants
(616) 454-8300                             27555 Executive Drive, Suite 250
sdrew@dca-lawyers.com                      Farmington Hills, MI 48331
asturdivant@dca-lawyers.com                (248) 489-4100
                                           lamtsbuechler@rsjalaw.com
                                           mhesano@rsjalaw.com

______________________________________________________________/

    STIPULATED ORDER REOPENING DISCOVERY REGARDING
   SPOLIATION OF EVIDENCE AND AFTER ACQUIRED EVIDENCE

       This matter having come before the Court upon the agreement of the parties

and the Court being fully advised;

       IT IS HEREBY ORDERED that discovery in this matter is reopened so that
Case 1:19-cv-00940-PLM-PJG ECF No. 97, PageID.934 Filed 03/25/21 Page 2 of 2




Defendants may take additional discovery through depositions of Plaintiff and her

husband regarding spoilation of evidence as pertains to Plaintiff’s cell phone data

and contents, and the contents of Plaintiff’s Cloud storage back up.

      IT IS FURTHER ORDERED that discovery in this matter be reopened so

that counsel for Defendants can take depositions regarding the content of Plaintiff’s

Facebook messages with former inmates of the Muskegon County Jail as pertains to

the “after acquired evidence” defense.

      IT IS FURTHER ORDERED that Defendants may have Plaintiff’s cell

phone examined by an additional expert in an effort to determine if it can be taken

out of the “boot loop,” and to determine the cause of the alleged malfunction, if

possible.

      IT IS FURTHER ORDERED that this additional discovery will not delay

other scheduling order dates.

IT IS SO ORDERED.

                                             _____________________________
                                             PAUL J. MALONEY
                                             U.S. District Court Judge


Stipulated and approved:

/s/ Stephen R. Drew (w/consent)              /s/ Laura S. Amtsbuechler______
Stephen R. Drew (P24323)                     Laura S. Amtsbuechler (P36972)
Attorney for Plaintiff                       Attorney for Defendants
